NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 26, 2019*
                                Decided February 27, 2019

                                          Before

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge


No. 18-2049

ERICK COLEMAN,                                     Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 17 C 6551
CALUMET CITY, et al.,
    Defendants-Appellees.                          Matthew F. Kennelly,
                                                   Judge.

                                        ORDER

        Erick Coleman, a pretrial detainee at Cook County Jail, appeals the dismissal of
his civil rights suit for making a false allegation of poverty in his application to proceed
in forma pauperis. See 28 U. S. C. § 1915(e)(2)(a). We affirm.




       *The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that summary disposition is appropriate. See FED. R. APP. P. 34(a)(2).
No. 18-2049                                                                       Page 2

       In connection with his suit against Calumet City and three police officers for
Fourth Amendment violations, Coleman filed an application to proceed in forma
pauperis. But some of Coleman’s responses on his application appeared to be
incomplete or contradicted by his account records: he did not disclose multiple
incomes, including trust fund deposits and how he paid past court filing fees, and he
left questions either blank or incompletely answered.

        The district court issued an order to show cause why the case should not be
dismissed based on a false explanation of poverty. The court pointed out that Coleman
failed to account for $800 in filing fees for two recent cases that an unspecified source
had paid on his behalf (his IFP applications were denied in both and, in one of them, the
district court had admonished him for failing to explain significant account deposits—
as the district court did here). The court also called attention to multiple entries on
Coleman’s trust fund account statement reflecting deposits of $945 that he failed to
mention. In addition to these unexplained incomes totaling $1,745, Coleman left blank
the question whether he had received any gifts in the past year.

       In his response to the show-cause order, Coleman asserted that leaving the
“gifts” question blank was an oversight. What he meant to say, he wrote, was that he
received no gifts, and that his omission resulted from the prison environment teeming
with dangerous inmates—a setting that always had him looking over his back.

        The district court determined that Coleman’s response failed to address the
discrepancies and omissions in his application and dismissed the case with prejudice.
The court noted that another judge in the district had recently admonished him in a
separate suit for improperly filling out the same questions in his in forma pauperis
application (question 4 and its subparts). That his repeated oversight was caused by the
prison environment “defie[d] credulity,” the court added. The court went on to say that
Coleman’s denial of receiving any gifts amounted to a refusal to acknowledge “income
that is plainly evident” from the record (the undisclosed $1,745). Concluding that
Coleman had intentionally misrepresented his finances to the court, the court
sanctioned him by dismissing his case with prejudice. See 28 U.S.C. § 1915(e)(2)(A).

       On appeal, Coleman argues that his pro se status and unfamiliarity with the law
renders the dismissal with prejudice unjustified. He explains, as he did in his response
to the district court’s show-cause order, that any mistakes he made were inadvertent.
We review the district court's finding that Coleman tried to mislead the court for clear
No. 18-2049                                                                          Page 3

error and review the sanction of dismissal for abuse of discretion. Thomas v. General
Motors Acceptance Corp., 288 F.3d 305, 307–08 (7th Cir. 2002).

        The district court did not clearly err in finding that Coleman attempted to
mislead the court about his finances in his in forma pauperis application. District courts
may impose appropriate sanctions, including dismissal of a complaint with prejudice,
against litigants who file in forma pauperis applications that contain intentional
misrepresentations. See Hoskins v. Dart, 633 F.3d 541, 543 (7th Cir. 2011); Mathis v. New
York Life Ins. Co., 133 F.3d 546, 547 (7th Cir. 1998) (not abuse of discretion to dismiss
complaint with prejudice for misrepresentations about financial status on in forma
pauperis applications). Coleman submitted his application under penalty of perjury, yet
left blank a question on his application that specifically asked him about gifts—an
omission that appears to have concealed the $1,745 in undisclosed income. Further,
Coleman knew that he was supposed to fill the form out accurately and completely,
having already been admonished in another case for failing to properly complete the
identical section of the application (question 4), as well as for failing to explain multiple
deposits to his trust fund account. Finally, when given the opportunity through the
show-cause order to clarify these omissions, Coleman gave an explanation that the
court appropriately rejected as either not responsive or not credible.

                                                                                AFFIRMED